Citation Nr: 1427232	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-43 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for genital warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for entitlement to service connection for genital warts.  

The Board subsequently remanded the case for further development in April 2012 and November 2013.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand: To provide the Veteran with an adequate VA examination.

The Veteran was first provided with a VA examination with regard to his genital warts in May 2012.  The VA examiner noted the Veteran's report of an onset of his genital warts in 2003, but concluded that it less likely than not began during service because of a lack of documented medical evidence.  Pursuant to the Board's November 2013 remand, the same examiner provided a supplemental opinion in February 2014.  The VA examiner reviewed a newly found service treatment record from June 2003, which documented the Veteran's complaint of a lesion on the penis for nine days.  The VA examiner wrote that the military doctor prescribed no treatment, "because there was no illness found to treat."  The examiner again concluded that the Veteran's genital warts did not have their onset during service and are not related to his military service, because the medical records are silent for this condition.  The Board notes, however, that although the lesion is documented in the service treatment record as "unappreciable," the physician instructed the Veteran to keep an eye on the lesion and not to scratch it, and provided a differential diagnosis of human papilloma virus or ingrown hair, as opposed to no diagnosis.  The examiner's conclusion that the medical records are silent for this condition would therefore appear to be in error.   

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the May 2012 VA opinion briefly covered the onset of the Veteran's genital warts, the cursory medical history provided does not contain relevant information needed regarding the risk factors encountered during and following service.  

Additionally, in its November 2013 remand, the Board specifically directed that the examiner comment upon the Veteran's competent lay testimony noting the onset of genital warts in approximately May 2003, and not base the opinion on a lack of documentation in the service treatment records.  The May 2012 supplemental medical opinion does not discuss the Veteran's lay statements, and the examiner based her conclusion on a supposed lack of documentation in the service treatment records.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, on remand, an additional VA examination should be ordered which documents the Veteran's relevant social and medical history to allow for informed adjudication of this matter.  Further, the examiner must take into account the Veteran's competent lay statements regarding incurrence, and not base his or her conclusion on a lack of contemporaneous medical documentation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).

Finally, upon further review of the VA treatment records, it appears that relevant records from the Painesville Community Based Outpatient Clinic (CBOC) may not be of record.  While the earliest VA treatment record regarding the Veteran's genital warts dates from September 2007, a list of active problems indicates that a diagnosis of genital warts was first entered in December 2006.  As treatment records regarding this condition are highly germane to the claim on appeal, and documentation of VA treatment is constructively of record, on remand, efforts should be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from January 2005 to September 2007 from the Painesville CBOC and Cleveland VA Medical Center, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for another VA examination with an appropriate VA medical professional who has not yet examined the Veteran to determine whether the Veteran's genital warts are etiologically related to service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A detailed medical and social history relevant to the claimed condition should be obtained.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Then, the examiner must provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current case of genital warts arose during or is otherwise related to an event, injury, or disease from his period of military service, from January 2003 to January 2005.

The examiner must consider and discuss the medical significance of the Veteran's lay statements that his genital warts first began in service, five days after engaging in intercourse and having oral sex performed upon him.  The examiner is advised that the Veteran's service treatment records show that he sought treatment for a penile lesion in June 2003, and was provided a differential diagnosis of HPV/ingrown hair.  The Veteran has also consistently reported an onset during service to both his treatment providers and VA adjudicators.  If the examiner rejects the Veteran's statements, he or she must provide a reason for doing so.

The examiner is further advised that the Veteran's service treatment records appear to be incomplete, and that the examiner may not use a lack of contemporaneous medical documentation in the service treatment records as the basis for their opinion.

3.  After the examination has been conducted, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned directives, and conducting any additional development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



